Citation Nr: 1528932	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation prior to June 28, 2010, and an evaluation in excess of 10 percent since June 28, 2010 for duodenal ulcers.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986 and from April 1989 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In the October 2008 rating decision, the RO denied a compensable evaluation for duodenal ulcers and granted a 20 percent evaluation for degenerative disc disease of the lumbosacral spine with spondylolisthesis at L5-S1 and herniated nucleus pulposus ("lumbar spine disability"), effective June 28, 2010.  The Veteran appealed for a compensable evaluation for his duodenal ulcers and a higher evaluation for his lumbar spine disability.  

In a September 2011 correspondence, the Veteran withdrew his request for a Board hearing.  

During the pendency of the appeal, the RO issued a May 2013 rating decision granting an increased evaluation of 10 percent for duodenal ulcers, effective June 28, 2010.  The Veteran continues to appeal for a higher evaluation for duodenal ulcers.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In July 2014, the Board denied the Veteran's increased evaluation claim for his lumbar spine disability.  The Board remanded the Veteran's increased evaluation claim for duodenal ulcers for a clarifying VA opinion.  In addition, the Board requested that on remand, the RO obtain a VA examination to determine whether the Veteran had any neurological abnormalities due to his service-connected lumbar spine disability.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the record, in a March 2015 rating decision, the Veteran was granted service connection for the sciatic nerve of the left lower extremity and assigned a 10 percent evaluation effective January 9, 2008; and granted service connection for the sciatic nerve of the right lower extremity and assigned a 10 percent evaluation effective January 9, 2008; these issues arose out of the Veteran's original increased evaluation claim for his service-connected lumbar spine disability.  As these issues have been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  Prior to September 19, 2014, the Veteran's duodenal ulcers are most appropriately characterized as mild with recurring symptoms once or twice yearly.  

2.  As of September 19, 2014, the Veteran's duodenal ulcers are most appropriately characterized as moderate with continuous moderate manifestations.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 10 percent evaluation for duodenal ulcers, prior to September 19, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent evaluation for duodenal ulcers, as of September 19, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements for an increased evaluation claim have been satisfied in a May 2008 letter.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service treatment records and lay statements are in the file.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in March 2008, June 2010, April 2012, and September 2014, with a subsequent addendum opinion provided in February 2015.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II. Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's duodenal ulcers have been currently evaluated as noncompensable, effective July 21, 1995, and 10 percent disabling, effective June 28, 2010, under 38 C.F.R. § 4.114, Diagnostic Code 7305.  

Under Diagnostic Code 7305, duodenal ulcer is assigned a 10 percent evaluation for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.  A 60 percent rating is the highest rating available under this Diagnostic Code.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The Veteran is seeking a higher evaluation for his duodenal ulcers.  He asserts that he experiences daily and weekly flare-ups which require continuous medication.  See November 2008 statement.  The Veteran reported being absent from work in August 2010 for two weeks due to his stomach symptoms.  See February 2011 VA Form 9.  

At a March 2008 VA examination, the Veteran reported having increased chest pain which was found to be gas and epigastric burning.  He had symptoms of weekly gnawing or burning epigastric pain occurring one to several hours after eating and lasting for one hour.  He also reported weekly and episodic diarrhea occurring 8 to 12 times a week and lasting one day or less.  He denied nausea or vomiting.  The Veteran currently treated his symptoms with a restricted diet and Prilosec.  The VA examiner noted that the Veteran's last upper gastrointestinal (GI) series in 2003 showed antral gastritis and esophageal reflux.  Upon objective evaluation, the VA examiner found signs of anemia based on a low MCV level of 70.7.  No signs of significant weight loss or malnutrition were found.  An upper GI x-ray showed a normal barium swallow and upper GI series.  The Veteran was diagnosed with duodenal ulcers and a normal upper GI.  The VA examiner noted that there were significant effects on the Veteran's occupation due to pain.  The Veteran's duodenal ulcers caused severe effects on feeding and moderate effects on chores, shopping, exercise, sports, and recreation.  

VA treatment records from April 2008 to June 2010 document that the Veteran was able to control his symptoms of acid reflux as long as he continued to take his medication.  See April 2008, December 2009, and June 2010 VA treatment records.  

At a June 2010 VA examination, the Veteran reported symptoms of bloody diarrhea stools occurring between once a week to three times a month.  He said his diarrhea occurred weekly with more than 12 attacks a week lasting three days.  The Veteran also reported having constipation, but denied abdominal cramping or pain, nausea, or vomiting.  No gnawing or burning pain was reported.  There were no periods of incapacitation.  The Veteran treated his symptoms with Prilosec.  Upon objective evaluation, the VA examiner found abdominal tenderness, but no signs of significant weight loss or malnutrition and no signs of anemia.  An upper GI study showed a normal barium swallow and upper GI series.  The VA examiner continued the Veteran's previous duodenal ulcers diagnosis.  

VA treatment records from October 2010 to March 2012 document that the Veteran had to restrict his diet and to continue to take his medication to control his acid reflux symptoms.  See October 2010, April 2011, and March 2012 VA treatment records.  

At an April 2012 VA examination, the Veteran reported intermittent diarrhea occurring two to three times a month, constipation occurring for several days, anemia, and nausea.  He said he had occasional episodes of bowel disturbance with abdominal distress.  Upon objective evaluation, the VA examiner noted no weight loss or malnutrition, bowel sounds in all four quadrants, and no tenderness or guarding.  An acute abdomen study was normal and showed no constipation.  The VA examiner noted that the Veteran's reported problems with diarrhea impacted his ability to work.  

At a September 2014 VA examination, the Veteran reported constant stomach burning and reflux.  He had abdominal pain occurring at least monthly which was pronounced, periodic, and only partially relieved by standard ulcer therapy.  His nausea was mild occurring four or more times a year and lasting one to nine days.  His vomiting was mild occurring four or more times a year and lasting less than one day.  The Veteran treated his symptoms with continuous medication (Pepcid).  The Veteran had incapacitating episodes of severe stomach pain occurring four or more times a year and lasting less than one day.  The VA examiner noted that the Veteran's duodenal ulcers were active, but did not impact his ability his work.  

A February 2015 VA opinion was provided to clarify the extent to which the Veteran's gastrointestinal symptoms reported at his March 2008, June 2010, and April 2012 VA examinations were attributable to his duodenal ulcers.  The February 2015 VA examiner found that duodenal ulcer is "a disorder which most often is caused by an overproduction of gastric acid which then leads to an ulcer formation."  Symptoms, such as epigastric burning or pain (which can radiate into the chest), nausea, vomiting, and gastroesophageal reflux (GERD), could still occur even where an actual ulcer was not present.  However, where no proven ulcer or gastritis due to the overproduction of acid was found, symptoms such as bowel disturbances, severe abdominal pain, diarrhea or blood in stools would not be attributable to a duodenal ulcer.  Based on those findings, the February 2015 VA examiner concluded that, at his March 2008 VA examination, the Veteran's chest pain attributed to gas and epigastric burning was attributable to the duodenal ulcer, but not his diarrhea symptoms, because the Veteran's diagnostic tests showed no active ulcer.  At his June 2010 VA examination, the VA examiner found that the Veteran continued not to have an active duodenal ulcer, so his symptoms of abdominal tenderness were attributable to his ulcer, but not his reported bloody diarrhea stools.  None of the Veteran's symptoms of diarrhea, constipation and bowel disturbances reported at his April 2012 VA examination were found to be attributable to his duodenal ulcer as he had no active ulcer to produce these symptoms.  

Based on a careful review of all of the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that, prior to September 19, 2014, the Veteran's service-connected duodenal ulcer is most appropriately characterized as mild with recurring symptoms once or twice yearly.  The Board finds the February 2015 VA opinion to be the most probative evidence as to which of the Veteran's reported gastrointestinal symptoms were attributable to his service-connected duodenal ulcer.  During this period, the Veteran had weekly symptoms of epigastric  gnawing and burning pain which radiated to his chest.  Indeed, the Veteran's VA treatment records reflect that the Veteran continued to experience acid reflux that had to be controlled with continuous medication and a restrict diet.  The Board also tends to find the Veteran's report that he had weekly flare-ups and that he became incapacitated for two weeks in 2010 due to his stomach problems credible based on the medical evidence documenting regular treatment for acid reflux.  

However, during this period, the Board finds that the Veteran's symptoms do not show continuous moderate manifestations which warrant a higher evaluation.  Notably, at the Veteran's June 2010 and April 2012 VA examinations, none of his symptoms, except for abdominal tenderness, were found to be attributable to his duodenal ulcer.  Therefore, the Veteran's duodenal ulcer is no more than 10 percent disabling prior to September 19, 2014.  

As of September 19, 2014, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the Veteran's duodenal ulcer is most appropriately characterized as moderate with continuous moderate manifestations.   The Board finds that the September 2014 VA examination is the most probative evidence as to the frequency and severity of the Veteran's symptoms, including his incapacitating episodes.  Furthermore, the September 2014 VA examiner found that the Veteran's pronounced abdominal pain was not fully responding to standard ulcer therapy.  As the Veteran's duodenal ulcer did not cause an impairment of health exhibited by weight loss and anemia, the Board finds that during this period, the Veteran's duodenal ulcer is no more than 20 percent disabling.  

In addition, the Board finds that the Veteran is also not entitled to a higher evaluation under another applicable diagnostic code for his gastrointestinal disability.  See 38 C.F.R. § 4.114.  Diagnostic Code 7319, for irritable colon syndrome, provides for a higher 30 percent evaluation for diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  However, the Veteran's symptoms of diarrhea, constipation, and bowel disturbances were specifically found not to be symptoms of his service-connected duodenal ulcer.  Therefore, the Board finds that a higher evaluation is not warranted for these non-service-connected gastrointestinal symptoms.  

Furthermore, the Board also finds that the Veteran is not entitled to a higher evaluation for his GERD symptoms.  The rating schedule does not provide a specific diagnostic code for GERD, however, the Veteran's symptoms can be rated analogously to a hiatal hernia under Diagnostic Code 7346.  See 38 C.F.R. § 4.20 (2014) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Diagnostic Code 7346 provides for a higher 30 percent evaluation for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The evidence does not demonstrate that the Veteran's service-connected duodenal ulcer symptoms are of such severity as described in the rating criteria to be productive of considerable impairment of health.  Indeed, the September 2014 VA examiner specifically found no evidence of impairment of health.  

The Board has considered whether the Veteran's duodenal ulcers present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected duodenal ulcers are manifested by symptoms of epigastric pain and burning, nausea, vomiting, and abdominal tenderness.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  Although the Veteran had other gastrointestinal symptoms of diarrhea, constipation, and bowel disturbances, these symptoms were found not to be attributable to his service-connected disability, as he did not have an active ulcer.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1) (2014).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Prior to September 19, 2014, entitlement to a 10 percent evaluation, but no higher, for duodenal ulcers is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From September 19, 2014, entitlement to a 20 percent evaluation, but no higher, for duodenal ulcers is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


